Citation Nr: 0920750	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-10 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for a chronic 
imbalance disorder, including cerebellar ataxia with vertigo, 
to include as secondary to service-connected bilateral 
hearing loss, tinnitus, and/or bilateral pes planus with 
plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Des Moines, Iowa.

The issue before the Board today was previously remanded in 
June 2008 to schedule the Veteran for a Travel Board hearing.  
However, in June 2008, the Veteran indicated that his health 
did not allow him to travel to the RO for any type of 
hearing.  As such, his request for a hearing is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Prior to this appeal being certified to the Board in May 
2008, VA treatment records for the period from August 2007 to 
February 2008 were associated with the claims file.  These 
records were not previously part of the record.  
Additionally, the Veteran underwent a VA foot examination in 
March 2008 which, in part, addresses his claimed imbalance 
disorder.  The Board notes that no supplemental statement of 
the case was issued following either the association of the 
new VA treatment record or the VA examination in accordance 
with 38 C.F.R. § 19.37(a) (2008).  See also 38 C.F.R. 
§ 19.31(b)(1) (2008).  Therefore, this appeal must be 
remanded, and a supplemental statement of the case must be 
issued.

The Board observes that the Veteran has requested that VA 
obtain private treatment records from a Dr. Hart which 
pertain to his claim to reopen.  Previously, the VA has 
requested records from this private physician in February 
2003 and October 2006 without a reply.  However, the Veteran 
has indicated that Dr. Hart had assured him that he would 
send the records.  See Letter received March 6, 2008.  In 
light of the fact that the Board is already remanding this 
appeal for the reasons discussed above, it finds that an 
additional attempt should be made to obtain any private 
treatment records from Dr. Hart.  The agency of original 
jurisdiction (AOJ) is directed to send a follow up request to 
Dr. Hart; the Veteran need not provide a new release unless 
it is needed to obtain the requested records.  

Finally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
U.S. Court of Appeals for Veterans Claims held that in order 
to successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought.

Letters sent during this appeal provide the Veteran with 
notice regarding the information and evidence needed to 
substantiate his underlying claim for service connection on a 
secondary basis.  However, none of the letters sent to the 
Veteran inform him of the information and evidence needed to 
substantiate his claim on a direct basis.  Furthermore, such 
letters also do not notify the Veteran regarding the nature 
of "new and material evidence," nor do they provide notice 
of what evidence and information is necessary to reopen his 
previously disallowed claim of entitlement to service 
connection for a chronic imbalance disorder, including 
cerebellar ataxia with vertigo, to include as secondary to 
service-connected bilateral hearing loss, tinnitus, and/or 
bilateral pes planus with plantar fasciitis.  Specifically, 
that in order to reopen his previously disallowed claim he 
must submit competent evidence which indicates that his 
chronic imbalance disorder was either incurred during service 
or is somehow related to service.  He may also provide 
evidence that such disorder was caused or aggravated by a 
service-connected disability.  In the absence of this 
required notice, the Board finds that, upon remand, the 
Veteran should be provided with VCAA notice outlining all 
required elements as discussed in Kent.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran with VCAA notice 
as to the evidence and information 
necessary to substantiate an underlying 
claim of service connection on a direct 
basis.  The Veteran should also be 
provided notice in accordance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as to 
the evidence and information necessary to 
reopen his previously disallowed claim.  
Specifically, such notice should include 
information as to what constitutes new and 
material evidence and inform the Veteran 
that he must present competent evidence 
which indicates that his chronic imbalance 
disorder was either incurred during 
service or is somehow related to service, 
or competent evidence that such disorder 
was caused or aggravated by a service-
connected disability.  

2.  Make an additional follow-up request 
for private treatment records from Dr. 
Hart.  If possible, use the release form 
already of record; otherwise, contact the 
Veteran and ask that he complete a new 
form.  Any requests for these records, 
including any negative responses, should 
be documented in the claims file. 

3.  Readjudicate the issue on appeal with 
consideration of all relevant evidence 
received since the issuance of the March 
2007 statement of the case.  If the 
determination remains unfavorable to the 
Veteran, he, and his representative, if 
any, should be provided with a 
supplemental statement of the case that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The Veteran 
should be given an opportunity to respond 
to the supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

